Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0313579 A1 (applied in a previous action).
Claim 1:  '579 discloses an optical device comprising: 
a first electro-optical member 52 (fig. 7) having two convex portions 52a / 52b spaced from 5each other by a recessed portion (space between 52a / 52b) and a connecting portion arranged under the recessed portion to connect the two convex portions, the first electro-optical member exhibiting an electro-optical effect (core layer 52 corresponds to core layer 11 of earlier embodiments, which is most preferably made from lithium niobate or lithium tantalate as described in [0037]-[0038]); and
a second electro-optical member 13 having a recessed portion member arranged within the recessed portion, the second electro-optical member 10exhibiting an electro-optical effect ([0039]-[0040]), wherein 
the permittivity of the first electro-optical member is higher than the permittivity of the second electro-optical member (lithium niobate and lithium tantalate have a permittivity of about 30-40; also [0077] states that the core layer 11 has a higher permittivity than the clad layers 12/13), 
the refractive index of the first electro-optical member is higher than the refractive index of the second electro-optical member (abstract, [0020], [0061], claim 1), and 
15during application of an electric field, light to be transmitted is applied to the recessed portion member,
the first electro-optical member is ferroelectric (lithium niobate and lithium tantalate are each ferroelectric),
the first electro-optical member has lateral regions spaced from the 30recessed portion by the convex portions (one region to the left of 52a and one region to the right of 52b as shown in fig. 7), and
an electrode 32 / 33 is arranged on the lateral regions.  Each electrode is "on" a lateral region in a generic geometrical sense.  As written claim 1 does not specify that the electrode is (for example) directly on, or in contact with, a lateral region. 
Claim 3:  The second electro-optical member 312 is electro-optical polymer.  
Claim 4:  The25 second electro-optical member 312 further has an upper member arranged over the convex portions.
Claim 7:  The lateral regions are lower than the convex portions.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0313579 A1 (applied above) in view of 2010/0021124 A1 (both already of record).
Claim 6:  '579 does not disclose that the12FADT1801PCT lateral regions are photonic crystal.  '124 discloses a similar device in which the lateral regions 24a (fig. 4c) or 34a/34b (fig. 5c) are photonic crystals.  According to '124 [0076] this minimizes leakage of optical power into or through the lateral regions.  A person of ordinary skill in the art could have modified the '579 device to configure its lateral regions as photonic crystals, as taught by '124, and the results would have been predictable.  Thus it would have been obvious to a skilled person before the effective filing date of claim 6 to do so, motivated by an expectation of reducing undesirable leakage of light into the lateral regions.


Claim 8:  '579 discloses an optical device comprising: 
a first electro-optical member 52 (fig. 7) having two convex portions 52a / 52b spaced from 5each other by a recessed portion (space between 52a / 52b) and a connecting portion arranged under the recessed portion to connect the two convex portions, the first electro-optical member exhibiting an electro-optical effect (core layer 52 corresponds to core layer 11 of earlier embodiments, which is most preferably made from lithium niobate or lithium tantalate as described in [0037]-[0038]); and
a second electro-optical member 13 having a recessed portion member arranged within the recessed portion, the second electro-optical member 10exhibiting an electro-optical effect ([0039]-[0040]), wherein 
the permittivity of the first electro-optical member is higher than the permittivity of the second electro-optical member (lithium niobate and lithium tantalate have a permittivity of about 30-40; also [0077] states that the core layer 11 has a higher permittivity than the clad layers 12/13), 
the refractive index of the first electro-optical member is higher than the refractive index of the second electro-optical member (abstract, [0020], [0061], claim 1), and 
15during application of an electric field, light to be transmitted is applied to the recessed portion member,
the first electro-optical member is ferroelectric (lithium niobate and lithium tantalate are each ferroelectric), and
the first electro-optical member has lateral regions spaced from the 30recessed portion by the convex portions (one region to the left of 52a and one region to the right of 52b as shown in fig. 7).
	'579 does not disclose that the lateral regions are photonic crystal.  As discussed above with regard to claim 6, it would have been obvious in view of '124 to configure the lateral regions of '579 as photonic crystals.
	Claims 9-11:  See above with regard to claims 3-4 and 7.

Response to Arguments
	The rejection based on US 9829727 B2 in the 3/1/2022 action has been overcome by the 5/27/2022 amendment.  
The rejection based on US 2016/0313579 A1 has been revised to track the changes made by the amendment.  Although the remarks assert that amended claim 1 distinguishes over '579 based on the recitation of an electrode being arranged "on" the lateral regions, it appears that the remarks rely upon an overly narrow interpretation of "on".  Possible distinctions over '579 would be for claim 1 to further recite that the electrode is positioned between the first electro-optical member and the second electro-optical member, or that the electrode is in direct contact with a lateral region.  Alternatively, claim 1 could specify that there are two electrodes on the same side of the first electro-optical member and positioned such that the two convex portions are between the electrodes. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874